    Case 1:19-cv-00534-GZS Document 6 Filed 12/17/19 Page 1 of 5                        PageID #: 18




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

COLBY L. DOUCETTE,                              )
                                                )
                        Plaintiff               )
                                                )
v.                                              )        1:19-cv-00534-GZS
                                                )
AROOSTOOK COUNTY JAIL, et al.,                  )
                                                )
                        Defendants              )

                          RECOMMENDED DECISION
                   AFTER REVIEW OF PLAINTIFF’S COMPLAINT

        In this action, Plaintiff, an inmate at the Aroostook County Jail, seeks to recover

damages allegedly resulting from his treatment while detained in the jail. (Complaint, ECF

No. 1.)      Defendants consist of Aroostook County and evidently several corrections

officers.1

        Plaintiff filed an application to proceed in forma pauperis (ECF No. 2), which

application the Court granted. (ECF No. 3.)             In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate.                    28 U.S.C. §

1915(e)(2). Additionally, Plaintiff’s complaint is subject to screening “before docketing,

if feasible or … as soon as practicable after docketing,” because he is “a prisoner seek[ing]




1
  Although the jail is not a proper party to this action, the Court can reasonably construe Plaintiff’s
allegations as attempting to assert a claim against Aroostook County. See Collins v. Kennebec County Jail,
2012 WL 4326191, at *3 (D. Me. May 31, 2012) (“The Kennebec County Jail is not a governmental entity
or a proper party defendant to this lawsuit. It is a building.”).
                                                    1
 Case 1:19-cv-00534-GZS Document 6 Filed 12/17/19 Page 2 of 5                PageID #: 19




redress from a governmental entity or officer or employee of a governmental entity.” 28

U.S.C. § 1915A(a).

       After a review of Plaintiff’s complaint in accordance with 28 U.S.C. §§ 1915 and

1915A, I recommend the Court dismiss the matter.

                                  STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at

any time if the court determines,” inter alia, that the action is “frivolous or malicious” or

“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       In addition to the review contemplated by § 1915, Plaintiff’s complaint is subject to

screening under the Prison Litigation Reform Act because Plaintiff currently is incarcerated

and seeks redress from governmental entities and officers. See 28 U.S.C. § 1915A(a), (c).

The § 1915A screening requires courts to “identify cognizable claims or dismiss the

complaint, or any portion of the complaint, if the complaint (1) is frivolous, malicious, or

fails to state a claim …; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640
                                              2
 Case 1:19-cv-00534-GZS Document 6 Filed 12/17/19 Page 3 of 5                   PageID #: 20




F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question

... in assessing plausibility is not whether the complaint makes any particular factual

allegations but, rather, whether ‘the complaint warrant[s] dismissal because it failed in toto

to render plaintiffs’ entitlement to relief plausible.’” Rodríguez–Reyes v. Molina–

Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Twombly, 550 U.S. at 569 n. 14).

        Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the

complaint may not consist entirely of “conclusory allegations that merely parrot the

relevant legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013).

See also Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal

standard applied to the pleadings of pro se plaintiffs “is not to say that pro se plaintiffs are

not required to plead basic facts sufficient to state a claim”).

                                         DISCUSSION

       Plaintiff alleges that he suffered harm as the result of certain conditions that he

experienced while he was incarcerated at the Aroostook County Jail. “It is undisputed that

the treatment a prisoner receives in prison and the conditions under which [the prisoner] is

confined are subject to scrutiny under the Eighth Amendment.” Helling v. McKinney, 509

U.S. 25, 31 (1993). “Undue suffering, unrelated to any legitimate penological purpose, is

considered a form of punishment proscribed by the Eighth Amendment.” Kosilek v.
                                               3
    Case 1:19-cv-00534-GZS Document 6 Filed 12/17/19 Page 4 of 5                           PageID #: 21




Spencer, 774 F.3d 63, 82 (1st Cir. 2014) (citing Estelle v. Gamble, 429 U.S. 97, 103

(1976)). Under the Eighth Amendment, prison conditions cannot be inhumane, but they

need not be comfortable. Farmer v. Brennan, 511 U.S. 825, 832 (1970). Cruel and unusual

punishment consists of the denial of “the minimal civilized measure of life’s necessities”

assessed based on “the contemporary standard of decency.” Rhodes v. Chapman, 452 U.S.

337, 347 (1981). Plaintiff thus conceivably could assert an actionable claim under 42

U.S.C. § 1983 based on the conditions of his confinement.2

          To the extent Plaintiff asserts a § 1983 claim against an individual defendant,

however, Plaintiff’s allegations must support a finding that the individual, through his or

her individual actions, violated Plaintiff’s constitutional rights. Ashcroft v. Iqbal, 556 U.S.

662, 676–77 (2009). In other words, each defendant is entitled to an individualized

assessment as to whether Plaintiff has asserted an actionable claim against that defendant.

Although Plaintiff has included the individual defendants in his complaint, he has not

described the conduct of any of the individual defendants. Plaintiff, therefore, has not

asserted an actionable claim against any of the individuals named as a defendant.

          As to Plaintiff’s claim against Aroostook County, because a municipality or county



2
    42 U.S.C. § 1983, which provides, in relevant part:

          Every person who, under color of any statute, ordinance, regulation, custom, or usage, of
          any State …, subjects, or causes to be subjected, any citizen of the United States or other
          person within the jurisdiction thereof to the deprivation of any rights, privileges, or
          immunities secured by the Constitution and laws, shall be liable to the party injured in an
          action at law, suit in equity, or other proper proceeding for redress, ….


                                                          4
 Case 1:19-cv-00534-GZS Document 6 Filed 12/17/19 Page 5 of 5                  PageID #: 22




is not automatically liable for a constitutional deprivation that arises from the conduct of

entity’s employees, Plaintiff must demonstrate that the municipality or county itself bears

responsibility for the constitutional deprivation. Rodriguez-Garcia, 610 F.3d at 769 (citing

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)). “[L]iability attaches to a

municipality under § 1983 ‘only if the violation occurs pursuant to an official policy or

custom.’” Id. (quoting Welch v. Ciampa, 542 F.3d 927, 941 (1st Cir. 2008)). Here, Plaintiff

has not asserted any facts to suggest that the alleged conduct was the result of an official

policy or custom. Plaintiff thus has not alleged an actionable claim against Aroostook

County.

                                        CONCLUSION

       Based on the foregoing analysis, after a review of Plaintiff’s complaint in

accordance with 28 U.S.C. §§ 1915 and 1915A, unless within the time for objections to

this recommended decision, Plaintiff amends his complaint to address the deficiencies

identified herein, I recommend the Court dismiss the matter.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.

                                                   /s/ John C. Nivison
Dated this 17th day of December, 2019.             U.S. Magistrate Judge
                                               5
